Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 8-10, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being  unpatentable over Fujiwara et al (US 8,216,417) in view of Matsuura Teru (JP 2001-271180A using the Machine Generated English Translation).

Fujiwara et al teaches substrate treating apparatus.

Regarding claim 1:	The prior art of Fujiwara et al teaches a processing tank 
(treating tank 1), a conveyor (lifter 9) that supports a plurality of semiconductor substrates (wafers W), a plurality of liquid suppliers (lower nozzles 11). 

The prior art of Fujiwara et al fails to teach a plurality of current plates.

See Fig. 5 of Teru with a tank (container 6) having a plurality of current plates 
(electrode 11) see page 6 paragraphs 4-6, The motivation to modify the apparatus of Fujiwara et al with the current plates of Teru is that the current plates providing ultrasonic vibration to the tank see page 5 where the vibration ensures that flow pattern around the substrates is enhanced. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the 

Regarding claims 3, 4, 8-10: See Fig. 5 of Teru and the location of the current 
plates relative to the tank and wafers.

Regarding claims 12, 18, and 19:	See lifter 9 with holding elements 7 
conveyor plates) of Fujiwara et al.

Claims 2, 5-7, 11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al (US 8,216,417) in view of Matsuura Teru (JP 2001-271180A) as applied to claims 1, 3, 4, 8-10, 12, 18, and 19 and in further view of Keech et al (US 2016/0035587).
 
The teachings of the prior art of Fujiwara et al as modified by Teru were discussed above. 

The configuration, arrangement, number, and dimensions of the current plates of the present invention were not taught by the combination of Fujiwara et al as modified by Teru.

Regarding claim 2: See Fig, 7 of Keech et al where the plates are at the same height as the upper end of the processing tank. According to [0039] and [0053] the arrangement, configuration, and dimensions of the current plates is a matter of design choice so that the desired flow pattern of the processing fluid will be enhanced with the use and location of the current plates. Keech et al teaches an ultrasonic tank and methods for uniform glass substrate etching with a processing tank (etching tank 130), conveyor (sample holder 140), current plates (ultrasonic transducers 150). See Figs 1-11 with a plurality of current plates and the examples of various configurations. 


 Regarding claims 5-7 and 13-17: Keech et al teaches a plurality of current plates where there are over four plates illustrated by Keech et al. The number, location, and configuration of the plates are suggested by Keech et al see Figs 1-11 with a plurality of current plates and the examples of various configurations. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to provide, location and configure the current plates so that desire flow pattern can be produced.

Regarding claim 11: The combined teachings of the prior art of Fujiwara et al as modified by Teru fails to specify the shape of the current plate can have  an arc shape that corresponds to the shape of the outer edge of the substrates. The shape of the current plates is a matter of design choice as the shape of the current plate see [0039] and [0053] being an arc enhances the consistency of the flow pattern resulting from the vibration of the processing fluid of which the shape of the plate has an effect as suggested by the prior art of Keech et al.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al (US 8,216,417) in view of Matsuura Teru (JP 2001-271180A) as applied to claims 1, 3, 4, 8-10, 12, 18, and 19 and in further view of Doh (US 6,675,817). 
The teachings of Fuijwara et al as modified by Teru were discussed above.



The prior art of Doh teaches an apparatus for etching a glass substrate see Fig. 2 where the etching bath 211 (processing tank), a conveyor (cassette 217), and ultrasonic oscillator 223 (current plate). Doh also suggests in col. 2 lines 12-30 where the nitrogen bubble generation pipe 113 with a plurality of nitrogen bubble generation tubes 115. The motivation to further modify the combined teachings of Fujiwara et al with Teru with the plurality of gas suppliers 113 of Doh so that the suppled nitrogen bubbles rise along the surface of the substrate so that the impurities are generated during the photolithography process and adhering the substrate surface are removed as suggested by Doh. Thus, it would have been obvious at the time of the claimed invention to further modify the combined teachings of Fujiwara et al with Teru with the plurality of gas suppliers 113 of Doh.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Osaka et al (US 8,043,468) teaches apparatus for and method of processing a substrate with a lifter 20 with holding rods 21 (conveyor), discharge nozzles 13 (liquid supply), processing bath 10 (processing tank).
Boyd et al (US 2004/0163682) teaches a method and apparatus for megasonic cleaning of patterned substrates with megasonic transducers 124,126, 156, 158 (current plates), processing tank 110.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716